Citation Nr: 0802185	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  94-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
stress fracture of right hip and pelvis in excess of 20 
percent prior to June 1, 2002.

2.  Whether the reduction of the evaluation of residuals of 
stress fracture of the right hip and pelvis to 10 percent 
disabling effective June 1, 2002, was proper.

3.  Entitlement to an increased evaluation for residuals of 
stress fracture of right hip and pelvis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1976 
to March 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that increased the rating for residuals of a stress 
fracture of the right hip and pelvis to 20 percent.

The veteran provided testimony at a hearing before personnel 
at the RO in February 1994, and at a Travel Board hearing 
before a Veterans Law Judge (VLJ) in August 1996.  
Transcripts of both hearings have been associated with the 
veteran's VA claims folder.

In a January 1997 decision the Board, among other issues, 
denied a rating in excess of 20 for residuals of a stress 
fracture of the right hip and pelvis.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The other issues in the Board's 
decision were not appealed to the Court.  In October 1998, 
the Court vacated and remanded only that part of the Board's 
decision that denied the claim for increase for residuals of 
a stress fracture of the right hip and pelvis.

In February 1999, the Board remanded the case to the RO for 
evidentiary development and readjudication.  Thereafter, in a 
March 2002 rating decision, the RO reduced the rating from 20 
percent to 10 percent, effective from June 1, 2002.  The case 
was returned to the Board and, in a January 2003 decision 
with the issues restyled, as presently shown on the first 
page, the Board denied the claim for increase, including the 
issue of the propriety of the rating reduction.

In June 2003, on appeal of the Board's January 2003 decision, 
the Court granted a joint motion to vacate and remand the 
Board's decision on grounds of due process for failure to 
enforce compliance with the duties to notify and to assist 
under the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Board subsequently remanded the claim in January 2004 for 
further evidentiary development as well as for action 
consistent with the VCAA.  

By a November 2005 decision, the Board, in essence, denied 
the veteran's current appellate claims.  The veteran appealed 
that decision to the Court, which in July 2007 granted a 
joint motion to vacate the Board's decision, and remanded the 
claim to the Board for compliance with the instructions of 
the joint motion.

In accord with the instructions of the July 2007 joint 
motion, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2007); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, a remand is 
required in order to comply with these enhanced duties to 
assist and to notify.

The July 2007 joint motion contended that the evidence of 
record did not demonstrate the Board's November 2005 decision 
adequately considered the applicability of 38 C.F.R. §§ 4.40 
and 4.45, and the Court's decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), to the facts of this case.  In essence, 
these regulations and caselaw stand for the proposition that 
functional limitations due to pain must be accounted for in a 
disability evaluation, and that the Board is obligated to 
take the veteran's reports of painful motion into 
consideration.  

The joint motion acknowledged that the veteran had been 
accorded multiple VA medical examinations in conjunction with 
his current appeal in August 2001, July 2004, and April 2005.  
However, the joint motion asserted that the August 2001 and 
July 2004 examinations merely recorded the veteran's range of 
motion at that time, and did not indicate consideration of 
the factors cited in and required by 38 C.F.R. § 4.40 to be 
considered and portrayed in rating examination, as to 
functional loss on use or due to flare-ups.  Therefore, the 
joint motion asserted that the case must be remanded for the 
Board to obtain a new examination which complies with the 
requirements of 38 C.F.R. § 4.40 and the medical examiner 
must be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  In 
order to comply with the instructions of the joint motion, as 
mandated by the Court, the Board must remand this case for a 
new examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that on March 3, 2006, the Court 
issued Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in which it observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date disability.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the veteran was not provided with notification 
regarding either potential disability rating(s) or effective 
date(s) as mandated by the Court's holding in 
Dingess/Hartman.  As a remand is already required in this 
case, the Board concludes that the veteran should be provided 
with the requisite notification which adequately addresses 
these issues.

The Board also notes that the VLJ who conducted the August 
1996 Travel Board hearing is no longer employed by the Board.  
Under 38 C.F.R. § 20.707, a claimant is entitled to have 
final determination of his or her claim made by the Board 
member who conducted a hearing.  Therefore, clarification 
should be obtained on REMAND as to whether the veteran 
desires a new Board hearing.  If the veteran indicates he 
desires either a new Travel Board hearing or a 
videoconference hearing, both of which are scheduled by the 
RO (see 38 C.F.R. §§ 20.700, 20.704(a)), then such a hearing 
should be scheduled.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for right 
hip and pelvis disability since April 
2005.  After securing any necessary 
release, the RO should obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of the service-connected stress 
fracture residuals of the right hip and 
pelvis.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  

In accord with the instructions of the 
July 2007 joint motion, the examiner 
should provide findings as to whether 
there is any additional limitation of 
motion or other functional limitation of 
the service-connected right hip and 
pelvis fracture residuals due to pain, 
weakness, excess fatigability, 
incoordination, and, to the extent 
possible, flare-ups of pain or other 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Specifically, after 
determining and providing the range of 
motion of the right hip and pelvis, the 
examiner should opine whether there is 
any additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or due to any 
weakness on movement, excess 
fatigability, or incoordination 
(including flare-ups of these latter 
symptoms) that may be present.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion.  
Further, if pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  

4.  Please clarify whether the veteran 
desires a new Board hearing in 
conjunction with this appeal.  

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case 
(SSOC), which addresses all of the 
evidence obtained after the issuance of 
the last SSOC in May 2005, and provided 
an opportunity to respond.  

7.  If the veteran indicates a desire for 
a Travel Board or videoconference 
hearing, such a hearing should be 
scheduled and he and his representative 
should be notified in writing of the 
date, time and location of the hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

